                                    Case 19-17607-AJC                 Doc 15          Filed 06/17/19      Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                         ■                  MMM            Original Plan
                                                                      Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                      Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Nelly Arriaga                                     JOINT DEBTOR:                                        CASE NO.: 19-17607-AJC
SS#: xxx-xx- 4380                                           SS#: xxx-xx-
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                 ■    Included              Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                      Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                ■    Included              Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

             +
             -     1.   $2,222.41              for months 1 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                 NONE      PRO BONO
     +    Total Fees:            $6000.00              Total Paid:            $1000.00            Balance Due:            $5000.00
                                                                                    +
      -   Payable            $250.00          /month (Months 1 to 20 )              -
          Allowed fees under LR 2016-l(B)(2) are itemized below:
          $3,500 for Attorney Fees + $2,500 for MMM

          Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                   NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
     +    1. Creditor: Rushmore Loan Management Services
      -       Address: P.O. Box 52708                       Arrearage/ Payoff on Petition Date
                       Irvine, CA 92619                   + MMM Adequate Protection                       $1,700.17     /month (Months 1 to 60 )
                                                          -

          Last 4 Digits of
          Account No.:                 3899
          Other:        Using 31% of Debtor's gross income.




LF-31 (rev. 10/3/17)                                                        Page 1 of 4
                                        Case 19-17607-AJC               Doc 15 Filed 06/17/19
                                                                         Debtor(s): Nelly Arriaga
                                                                                                               Page 2 of 4      Case number: 19-17607-AJC

         ■     Real Property                                                        Check one below for Real Property:
                  ■ Principal    Residence                                           ■     Escrow is included in the regular payments
                       Other Real Property                                                 The debtor(s) will pay     taxes      insurance directly
         Address of Collateral:
         15581 SW 112th Drive
         Miami, FL 33196
               Personal Property/Vehicle
         Description of Collateral:
              B. VALUATION OF COLLATERAL:                        ■   NONE
              C. LIEN AVOIDANCE                ■   NONE
              D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                 distribution fom the Chapter 13 Trustee.
                       ■   NONE
              E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                 fom the Chapter 13 Trustee.
                         NONE
                       ■ The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                         confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                         codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                           Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
         +                 Hammocks Community              4007                          Homestead: 15581 SW 112th Drive Miami, FL 33196
         -              1. Association Incorporation
                           9020 Hammocks Blvd
                           Miami, FL 33196
IV.           TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
              A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: ■ NONE
              B. INTERNAL REVENUE SERVICE:                           NONE
               Total Due:                $9,253.49              Total Payment               $9,253.49
          +
          -     Payable:             $50.00          /month (Months     1    to 20 )
          +
          -     Payable:            $206.34          /month (Months    21    to 60 )

              C. DOMESTIC SUPPORT OBLIGATION(S): ■ NONE
              D. OTHER: ■ NONE
V.            TREATMENT OF UNSECURED NONPRIORITY CREDITORS
           +
           -    A. Pay             $0.00       /month (Months 1 to 20 ) Pay
           +
           -           $93.66     /month (Months 21 to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
                B.         If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
                C. SEPARATELY CLASSIFIED:                   ■    NONE
                *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
                creditors pursuant to 11 U.S.C. § 1322.
VI.           EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
              section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.          INCOME TAX RETURNS AND REFUNDS: ■ NONE
VIII.         NON-STANDARD PLAN PROVISIONS                           NONE
LF-31 (rev. 10/3/17)                                                         Page 2 of 4
                                        Case 19-17607-AJC               Doc 15 Filed 06/17/19
                                                                         Debtor(s): Nelly Arriaga
                                                                                                             Page 3 of 4       Case number: 19-17607-AJC
                  Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
                  Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.


            ■     Mortgage Modification Mediation

                       1 The debtor has filed a Verified Motion for Referral to MMM with:
      +
                       Rushmore Loan Service                                                                                               ("Lender")
                       loan number 7601163899
      -
                       for real property located at 15581 SW 112th Drive Miami, FL 33196

                       The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
                       Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
                       modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
                       petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
                       contractual mortgage payment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
                       due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
                       such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
                       by the trustee and not upon receipt by the lender.

                       Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender’s
                       proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
                       stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation
                       of the plan or modified plan.

                       If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
                       pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
                       with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
                       14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
                       modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

                       If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
                       days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
                       the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
                       necessary to complete the settlement.

                       In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
                       disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

                       If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
                       filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
                       Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
                       property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
                       relief to pursue available state court remedies against the property. Notwithstanding the foregoing, lender may file a motion to
                       confirm that the automatic stay is not in effect as to the real property.

                       Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
                       of Claim.




LF-31 (rev. 10/3/17)                                                          Page 3 of 4
                                Case 19-17607-AJC                Doc 15 Filed 06/17/19
                                                                  Debtor(s): Nelly Arriaga
                                                                                                Page 4 of 4   Case number: 19-17607-AJC


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor     6/17/2019                                           Joint Debtor
  Nelly Arriaga                                           Date                                                              Date



  /s/ Chad T. Van Horn, Esq.                 6/17/2019
    Attorney with permission to sign on                  Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 4 of 4
